EXHIBIT 10.3
REVOLVING NOTE

      $16,666,666.66   March 31, 2011


          FOR VALUE RECEIVED, the undersigned, MOTORCAR PARTS OF AMERICA, INC.,
a New York corporation (“Borrower”), hereby promises to pay to the order of
BRANCH BANKING & TRUST COMPANY, a North Carolina banking corporation (“Payee”),
on or before the Revolving Loans Maturity Date, in lawful money of the United
States of America and in immediately available funds, the principal sum of
SIXTEEN MILLION SIX HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY-SIX AND
66/100THS DOLLARS ($16,666,666.66), or such lesser sum as shall equal the
aggregate outstanding principal amount of the Revolving Loans made by Payee to
Borrower pursuant to the Credit Agreement (as defined below).
          Borrower further promises to make principal reduction payments on the
outstanding principal amount of this Revolving Note (this “Note”) in the amounts
and on the dates specified in the Credit Agreement.
          Borrower further promises to pay interest on the outstanding principal
amount of this Note at such rates of interest, including the Default Rate, if
applicable, and at such dates as are specified in the Credit Agreement.
          Except as otherwise provided in the Credit Agreement, if any payment
or prepayment on this Note becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.
          Borrower shall make all payments due hereunder to Administrative Agent
for the account of Payee in immediately available Dollars, not later than
12:00 p.m., Pacific time, on the day of payment, by wire transfer pursuant to
the wire instructions set forth below or pursuant to such other wire
instructions as Administrative Agent may from time to time specify by notice to
Borrower:
Union Bank, N.A.
ABA#: 122-000-496
Account#: 77070196431
Account: Wire Transfer Clearing
Attn: Commercial Loan Operations
          Upon the occurrence and during the continuance of an Event of Default,
this Note may, without demand, notice, or legal process of any kind, except as
otherwise provided by Section 8.2 of the Credit Agreement, be declared, and upon
such declaration immediately shall become, or upon certain circumstances set
forth in the Credit Agreement may become without declaration, due and payable.
          Capitalized terms or matters of construction defined or established in
Article 1 of the Revolving Credit and Term Loan Agreement dated as of
October 28, 2009, by and among the

1



--------------------------------------------------------------------------------



 



Lenders, Union Bank, N.A., as Administrative Agent for the Lenders, and Borrower
(including all annexes, exhibits and schedules thereto, and as the same may be
subsequently amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), shall be applied herein as defined or established
therein. This Note is issued pursuant to the Credit Agreement, is one of the
“Revolving Notes” referred to therein, and is entitled to the benefit and
security of the Loan Documents provided for therein, to which a reference is
hereby made for a statement of all of the terms and conditions under which the
Revolving Loans are made and are to be repaid. All of the terms, covenants, and
conditions of the Credit Agreement and all other instruments evidencing or
securing the Obligations hereunder, including the Loan Documents, are hereby
made a part of this Note and are deemed incorporated herein in full. The
principal balance of the Revolving Loans owing to Payee, the rates of interest
applicable thereto and the date and amount of each payment made on account of
the principal thereof shall be recorded by Payee and Administrative Agent on
their respective books and records; provided, that the failure by Payee or
Administrative Agent to make any such recordation shall not affect the
obligations of Borrower to make payment when due of any amount owing under the
Loan Documents in respect of the Revolving Loans owed to Payee.
          This Note is secured by the liens and security interests granted to
Administrative Agent for the benefit of Lenders and Bank Product Providers
pursuant to the Loan Documents.
          Time is of the essence of this Note. To the fullest extent permitted
by applicable law, Borrower waives presentment for payment, notice of dishonor,
protest and notice of protest.
          THIS NOTE IS SUBJECT TO THE TERMS OF ANY ALTERNATIVE DISPUTE
RESOLUTION AGREEMENT NOW OR HEREAFTER ENTERED INTO PURSUANT TO OR IN CONNECTION
WITH THE CREDIT AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR
PRINCIPLES OF CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
[remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



            MOTORCAR PARTS OF AMERICA, INC.,
a New York corporation
      By:   /s/ Selwyn Joffe         Name:   Selwyn Joffe        Title:   CEO   
 

Revolving Note-Branch Banking & Trust Company

                                   

 